MEMORANDUM**
Federal prisoner Guillermo Cruz-Ibarra appeals pro se the district court’s denial of *862his Fed.R.Civ.P. 60(b) motion for relief from the district court’s dismissal of his habeas petition. Cruz-Ibarra seeks to challenge his conviction for conspiracy to distribute. This court reviews for abuse of discretion a district court’s denial of a Rule 60(b) motion. Greenawalt v. Stewart, 105 F.3d 1268, 1273 (9th Cir.1997). We vacate and transfer the case to the sentencing court.
The district court incorrectly concluded that it lacked jurisdiction to construe Cruz-Ibarra’s petition, which he filed pursuant to both 28 U.S.C. §§ 2241 and 2255, as a § 2255 motion, and to transfer the motion to the sentencing court. 28 U.S.C. § 1631; United States v. Seesing, 234 F.3d 456, 464 (9th Cir.2001) (as amended).
Accordingly, we vacate the district court’s judgment, and to the extent CruzIbarra seeks relief under § 2255, we transfer the motion to the sentencing court in the United States District Court for the District of Minnesota. See 28 U.S.C. § 1631.
VACATED and TRANSFERRED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.